                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE MIDDLE DISTRICT OF TENNESSEE
                               NASHVILLE DIVISION


  SDC FINANCIAL, LLC and                            )
  SMILEDIRECTCLUB, LLC,                             )
                                                    )
                                                    )
                  Plaintiffs,                       ) Civil Action No. 3:19-cv-0525
          v.                                        )
                                                    )
                                                    ) Chief Aleta A. Trauger
  MARTIN BREMER, SMILE STORE,                       )
  LLC, SMILE STORE SUPPORT                          )
  SERVICES, LLC, and MH, D.M.D. OF                  )
  TENNESSEE, PLLC,                                  )
                                                    )
                                                    )
                  Defendants.                       )



               DEFENDANTS’ MOTION TO DISMISS COUNTS III AND V-X
                         OF PLAINTIFFS’ COMPLAINT


       Defendants Martin Bremer, Smile Store, LLC (“Smile Store”), Smile Store Support

Services, LLC (“Smile Support”) and MH, D.M.D. of Tennessee, PLLC (collectively,

“Defendants”), by and through their undersigned counsel, and pursuant to Federal Rule of Civil

Procedure 12(b)(6), move to dismiss: (1) Count III as Plaintiffs have failed to sufficiently allege

that their mark is famous as required under Tenn. Code Ann. § 47-25-513; (2) Plaintiffs’ claims

for trade secret misappropriation in Counts V and VI fail to state claim because a person’s

remembered information and relationships are not protected information; (3) Plaintiffs’ claims for

procurement/inducement of breach of contract (Counts VII and VIII), intentional interference with

existing/prospective business relationships (Count IX), and unjust enrichment (Count X) are

preempted by the Tennessee Uniform Trade Secret Act; (4) Plaintiffs’ procurement of breach of

contract and intentional interference with existing business relationship claims fail to state a claim



     Case 3:19-cv-00525 Document 22 Filed 08/01/19 Page 1 of 3 PageID #: 84
and are contradicted by Plaintiffs’ own allegations; and (5) Plaintiffs’ claims for unjust enrichment

(Count X) fail as a matter of law because Plaintiffs did not willingly confer any benefits to

Defendants. Finally, Counts III and V-X should be dismissed pursuant to Fed. R. Civ. P. 12(b)(7)

and 19 for Plaintiffs’ failure to join their former member, Align Technology, Inc., as an

indispensable party.

       Defendants also submit their Memorandum Law in Support of this Motion.



Date: August 1, 2019                          /s/ Paige W. Mills
                                              Paige W. Mills (TN Bar No. 016218)
                                              Ryan A. Lee (TN Bar No. 031937)
                                              BASS, BERRY, & SIMS PLC
                                              150 Third Avenue South Suite 2800
                                              Nashville, TN 37201
                                              (615) 742-6200
                                              Email:        pmills@bassberry.com
                                                            ryan.lee@bassberry.com

                                              Attorneys for Defendants




     Case 3:19-cv-00525 Document 22 Filed 08/01/19 Page 2 of 3 PageID #: 85
                                CERTIFICATE OF SERVICE

        I hereby certify that on August 1, 2019, I electronically filed the foregoing document with
the Clerk of the Court using the CM/ECF system which will send a notice of electronic filing to
the following:

 George H. Cate, III                              James D. Dasso
 R. Brandon Bundren                               Lauren M. Loew
 BRADLEY ARANT BOULT CUMMINGS LLP                 Susan Poll-Klaessy
 1600 Division Street, Suite 700                  FOLEY & LARDNER
 Nashville, TN 37203                              321 N Clark Street, Suite 2800
 gcate@bradley.com                                Chicago, IL 60654-5313
 bbundren@bradley.com                             jdasso@foley.com
                                                  lloew@foley.com
                                                  spollklaessy@foley.com




 Attorneys for Plaintiffs



                                                     /s/ Paige W. Mills




     Case 3:19-cv-00525 Document 22 Filed 08/01/19 Page 3 of 3 PageID #: 86
